Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
       
          The following is an Examiner's Statement of Reasons for Allowance: 

Claims 1-13 are allowed because none of the prior art references of record teaches an ink jet textile printing ink composition comprising a sulfonic acid group-containing dye having a ligand coordinated to a metal atom, the ligand being represented by Formula (1) below: ##STR00008## wherein at least one of R.sub.1 and R.sub.3 represents SO.sub.3.sup.− or SO.sub.3Y, where Y represents a hydrogen atom, an alkali metal atom, or an alkaline earth metal atom; when not representing SO.sub.3.sup.− or SO.sub.3Y, R.sub.2 and R.sub.3 represent a halogen atom or a hydrogen atom; R.sub.2 and R.sub.4 each independently represent a hydrogen atom, a halogen atom, a sulfo group, a nitro group, an aryl group, a sulfonamide group, a carboxy group, an alkyl group of 1 to 4 carbon atoms, SO.sub.2NHR.sub.5, or COOR.sub.5, where R.sub.5 represents a hydrogen atom or an alkyl group; and X represents a metal atom.

Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pub. 2007/0076073) cited in the PTO 892 form show an ink composition which is deemed to be relevant to the present invention.  These references should be reviewed.


CONCLUSION

            Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 7:30 P.M..
The fax number of this Group 2800 is (571) 273-8300.
   
           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Luu can be reached on (571) 272-7663. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANH T VO/Primary Examiner, Art Unit 2853